DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-46 are allowed.
The following is an examiner’s statement of reasons for allowance: In particular for claims 1, 43, and 46, the closest prior art includes Naka (US 20170030107) and Dore Vasudevan et al. (US 20160017638), herein referred to as Naka and Dore Vasudevan, respectively. Naka teaches a door handle device adapted for mounting adjacent a closure that can shift between an open and closed position, with an outside housing and an external lever handle that shifts between extended and retracted positions (shown in Figures 2A and 2B), with the external lever having a first end connected to a handle cam comprising a handle cam surface. 
Dore Vasudevan teaches a latch bolt assembly, adapted adjacent an associated closure, with a housing and a door latch proximate a side of the housing adapted to engage a jamb section of a door, with a plunger operably connected with the door latch, comprises a longitudinal slot with which a plunger cam surface is disposed. Dore Vasudevan also includes a resilient member urging the plunger to the latched position.
Were the two to be combined by one skilled in the art at the time of invention, it would not have been obvious to design the door latch assembly to meet the claims of the current application, notably that the plunger cam surface and the handle cam surface would be juxtaposed and have either a sliding relationship (as described in claim 1) or an abutting relation (as described in claims 43 and 46) such that the plunger would be moved to the unlatched position by the cam surface of the handle cam . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention..
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675